Case: 16-10514      Document: 00513869127         Page: 1    Date Filed: 02/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-10514                                FILED
                                  Summary Calendar                        February 9, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

              Plaintiff–Appellee,

v.

BENETH CASAS-AMADOR,

              Defendant–Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:15-CR-336-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Beneth Casas-Amador has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Casas-Amador has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Casas-Amador’s claims of
ineffective assistance of counsel; we therefore decline to consider the claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10514     Document: 00513869127    Page: 2   Date Filed: 02/09/2017


                                 No. 16-10514

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Casas-Amador’s response.         We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, Casas-Amador’s motion for the appointment of
new counsel is DENIED, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2